UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended September 30, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-22373 CHINA FRUITS CORP. (Exact name of registrant as specified in its charter) Nevada 58-2027283 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Fu Xi Technology & Industry Park, Nan Feng County Jiang Xi Province, P. R. China (Address of principal executive offices) (86794) 326-6199 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of November 11, 2009: Number of shares of preferred stock outstanding as ofNovember 11, 2009: Series A, par value $.001 -13,150 Series B, par value $.001 - 12,100,000 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE ANDQUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES 11 11 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 12 ITEM 1A. RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 SIGNATURES 13 INDEX TO EXHIBITS 14 2 Table of Contents ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 4 Unaudited Condensed Consolidated Statements of Operations - For the Three and Nine Months Ended September 30, 2009 and 2008 5 Unaudited Condensed Consolidated Statements of Cash Flows - For the Nine Months Ended September 30, 2009 and 2008 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 3 Table of Contents CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Balance Sheet As of September 30, 2009 and December 31, 2008 (Expresed in US Dollars, except for number of shares) ASSETS Unaudited Audited September 30. 2009 December 31,2008 CURRENT ASSETS Cash and cash equivalents $ 121,811 $ 97,961 Accounts receivable, trade 185 322,184 Receivable from a third party 664,167 314,576 Inventories 23,299 272,991 Prepayment 858,022 56,612 Employee advance - 819 Refundable VAT tax - 216,779 Refundable income tax - 4,130 TOTAL CURRENT ASSETS 1,667,484 1,286,052 PLANT AND EQUIPMENT, NET 1,719,195 2,114,278 OTHER ASSETS 60,511 10,436 TOTAL ASSETS $ 3,447,190 $ 3,410,766 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 17,281 $ 11,352 Loan and related party payable 48,811 - Notes payable 900,571 548,679 Customer deposit - 298,873 Income Taxes Payable - - Accrued liabilities and payroll tax liabilities 98,017 120,207 TOTAL CURRENT LIABILITIES 1,064,680 979,111 LONG-TERM LIABILITIES Due to stockholders 327,096 222,082 TOTAL LONG_TERM LIABILITIES 327,096 222,082 STOCKHOLDERS' EQUITY Preferred stock, 200,000,000 shares authorized, designated as Series A and Series B Series A; par value $.001; 2,000,000 shares authorized 13,150 shares issued and outstanding 13 13 Series B; par value $0.001, voting; 50,000,000 shares authorized 12,100,000 shares issued and outstanding 12,100 12,100 Common stock, par value $.001, 100,000,000 shares authorized, 36,129,689 shares issued and outstanding 36,129 36,129 Additional paid-in capital 2,938,540 2,938,540 Statutory reserve 16,805 16,805 Accumulated other comprehensive income (loss) 165,918 163,939 Accumulated deficits (1,114,091 ) (957,953 ) TOTAL STOCKHOLDERS' EQUITY 2,055,414 2,209,573 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3,447,190 $ 3,410,766 The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statements of Operations Three and Nine Months Ended September 30, 2009 and 2008 (Expresed in US Dollars, except for number of shares) Nine months ended Three months ended 9/30/2009 9/30/2008 9/30/2009 9/30/2008 REVENUES: Sales $ 1,037,651 $ 849,675 $ 186,667 $ 302,924 Cost of goods sold - third party (686,712 ) (601,207 ) (112,725 ) (199,357 ) Cost of goods sold - related party - Total Cost of Revenues (686,712 ) (601,207 ) (112,725 ) (199,357 ) GROSS PROFIT 350,939 248,468 73,942 103,567 OPERATING EXPENSES: Selling and marketing 149,463 83,878 33,973 13,104 Professional and legal expenses 64,514 225,204 23,050 76,675 General and administrative 382,395 230,871 140,627 122,483 TOTAL OPERATING EXPENSES 596,372 539,953 197,650 212,262 GAIN(LOSS) FROM CONTINUING OPERATIONS (245,433 ) (291,485 ) (123,708 ) (108,695 ) OTHER INCOME: Interest income 436 176 158 133 Interest expenses (13,062 ) - (5,232 ) - Gain on disposal(PPE) 4,909 - 4,909 - Government grant 104,783 165,863 10,985 22,965 Other 12,409 (8,968 ) 12,409 (4,581 ) TOTAL OTHER INCOME (EXPENSES) 109,475 157,071 23,229 18,517 GAIN(LOSS) FROM CONTINUING OPERATIONS BEFOR INCOME TAXES $ (135,958 ) $ (134,414 ) $ (100,479 ) $ (90,178 ) Income tax expense 6,580 - 88 - NET EARNING(LOSS) FROM CONTINUING OPERATIONS $ (142,538 ) $ (134,414 ) $ (100,567 ) $ (90,178 ) NET EARNING(LOSS) FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES $ (13,600 ) $ 51,540 $ (15,182 ) $ (3,117 ) Other comprehensive income - Foreign currency translation gain $ 1,979 122,390 $ 1,004 19,184 COMPREHENSIVE (LOSS) INCOME $ (154,159 ) $ 39,516 $ (114,745 ) $ (74,111 ) Earnings(loss) per share: Continuing operations- basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Continuing operations - diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Discontinued operations- basic and diluted $ (0.00 ) $ 0.00 $ (0.00 ) $ (0.00 ) Discontinued operations- diluted $ (0.00 ) $ 0.00 $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding during the period - basic and diluted 36,129,689 36,129,689 36,129,689 36,129,689 Weighted average number of shares outstanding during the period - diluted 36,129,689 36,129,689 36,129,689 36,129,689 The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statements of Cash Flows For the Nine Months ended September 30, 2009 and 2008 Nine months ended 9/30/2009 9/30/2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ (159,060 ) (82,874 ) (Add) deduct (loss) earnings from discontinued operations $ (13,600 ) 51,540 Net income (loss) from continuing operations $ (145,460 ) (134,414 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 74,369 117,715 Common stock issued for services - 174,375 (Increase) decrease in operating assets: Accounts receivable 322,113 23,777 Inventories 249,801 (10,713 ) Other assets (51,512 ) - Prepaid expenses and other current assets (1,149,344 ) (482,448 ) Increase (decrease) in operating liabilities: Accounts payable 5,917 - Other payables and accrued liabilities (271,639 ) 429,749 Tax payable 171,384 (49,306 ) Operating cash flow from discontinued operations (13,600 ) 51,540 NET CASH PROVIDED BY OPERATING ACTIVITIES (807,971 ) 120,275 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (128,565 ) (450,510 ) Proceeds from sale of property 450,826 - NET CASH USED IN INVESTING ACTIVITIES 322,261 (450,510 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds (Payments) on Officer Loans 153801 154,257 Proceeds from Notes Payable 900,571 - Payments on Notes Payable (549,293 ) (538,017 ) Addition in paid-in capital 4,391 614,487 NET CASH PROVIDED BY FINANCING ACTIVITIES 509,470 230,727 Foreign currency translation adjustment 90 122,390 NET INCREASE IN CASH AND CASH EQUIVALENTS 23,850 22,882 CASH AND CASH EQUIVALENTS: Beginning of period 97,961 27,695 End of period $ 121,811 $ 50,577 Supplemental disclosures of cash flow information: Cash paid for interest $ 13,062 - Cash paid for income taxes $ 6,580 - Supplemental disclosures of non-cash transactions: Foreign translation adjustment - comprehensive income $ 90 $ 122,390 Common stock issued for services $ - $ 174,375 The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE1BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-K for the year ended December 31, 2008. NOTE2 ORGANIZATION AND BUSINESS BACKGROUND China Fruits Corporation (the “Company” or “CHFR”) was incorporated in the State of Delaware on January 6, 1993 as Vaxcel, Inc. On December 19, 2000, CHFR changed its name to eLocity Networks Corporation. On August 6, 2002, CHFR further changed its name to Diversified Financial Resources Corporation. The principal activities of CHFR is seeking and consummating a merger or acquisition opportunity with a business entity. On May 12, 2006, CHFR was re-domiciled to the State of Nevada. On May 31, 2006, CHFR completed a stock exchange transaction with Jiangxi Taina Guo Ye Yon Xian Gong Si (“Tai Na”). Tai Na was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on October 28, 2005 with its principal place of business in Nanfeng Town, Jiangxi Province, the PRC. Tai Na is principally engaged in manufacturing, trading and distributing of non-alcoholic and alcoholic beverages in the PRC. Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of CHFR and the former owners of Tai Na then owned 99% of the issued and outstanding shares of the Company. On August 18, 2006, CHFR changed its name to its current name “China Fruits Corporation”. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the CHFR whereby Tai Na is deemed to be the accounting acquirer (legal acquiree) and CHFR to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Tai Na, with the assets and liabilities, and revenues and expenses, of CHFR being included effective from the date of stock exchange transaction. CHFR and Tai Na are hereinafter referred to as (the “Company”). NOTE3Recently issued accounting standards FASB Accounting
